DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number US 10,966,674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed on 5 July 2022 has been accepted and entered.
Allowable Subject Matter
Claims 14-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Sendai (US 2005/0263730 A1, cited by Applicant) discloses a radiographic image analysis apparatus (abstract), comprising a radiographic imaging apparatus (radiation image recording and read-out apparatus, 2, par. [0048]) which obtains dynamic image data including a plurality of frame-image data be repetitively generating a frame image of a subject (successive image recording operations, par. [0048]), and detecting whether or not a situation of the subject is a specific situation (phase of the object coincides with the predetermined phase, par. [0050]).
With respect to claims 14, 18, and 22, Sendai does not disclose: in response to detecting that the situation of the subject is the specific situation in the dynamic imaging, output, to a display, a frame-image data and diagnosis support information, the frame-image data corresponding to a specific frame image that is taken when the situation of the subject is the specific situation, the diagnosis support information notifying that the subject is in the specific situation when in a state of the specific frame image.
Claims 15-17, 19-21 and 23-25 are allowable for reasons of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	5 July 2022